PER CURIAM.
We are satisfied from the record that HRS Form 1806 incorporates all of the elements required by statute and by Rule 10A-5.27(l)(c) for written notice of deficiencies. We also conclude that service of Form 1806 upon the administrator of the two adult congregate living facilities sufficed as proper notice to the licensee of the HRS violations. Therefore we affirm the final agency order. We note that this dispute could have been avoided by the agency sending notice to the licensee’s address *741as well as to the administrator of the facility.
AFFIRMED.
HERSEY, C.J., and DELL and STONE, JJ., concur.